Citation Nr: 0926380	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-25 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cheyenne, 
Wyoming


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) health care system.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

Although verified service documents are not of record in the 
file provided by the agency of original jurisdiction, it 
appears the Veteran had active service from April 1969 to 
December 1972, with possible other service as well.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2005 decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Cheyenne, Wyoming, 
which denied an application for enrollment in the VA health 
care system.  

The Veteran provided testimony at a May 2009 videoconference 
hearing before the undersigned Veterans Law Judge, sitting in 
Washington, D.C., at the VA Regional Office (RO) in Cheyenne.  
A hearing transcript is associated with the claims folder.



FINDINGS OF FACT

The Veteran has been assigned to Priority Group 8, and his 
application for enrollment in the VA health care system was 
received after January 17, 2003.



CONCLUSION OF LAW

The Veteran does not meet the eligibility requirements for 
enrollment in the VA health care system.  38 U.S.C.A. § 1705, 
1706, 1710, 1722 (West 2002 & Supp. 2008); 38 C.F.R. § 17.36 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and 
not the evidence, is dispositive of a claim, the VCAA is not 
applicable.  Id.  The U.S. Court of Appeals for Veteran 
Claims (Court) has held that when the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty-to-assist nor the duty-to-notify provisions of the VCAA 
are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the 
Board finds that the provisions of the VCAA are not 
applicable to this Veteran's claim.  Nonetheless, the Board 
notes that an August 2005 letter to the Veteran from the RO 
explained the regulations pertinent to the denial of 
enrollment in the VA health care system, and the Veteran has 
demonstrated, through submission of written statements and 
his testimony at the May 2009 Board hearing, that he is aware 
of the legal requirements for enrollment.  Moreover, the 
Veteran has not identified any additional pertinent evidence 
which should have been obtained.  

The Board concludes that no further notification or 
development of evidence is required.  Therefore, no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing 


additional burdens on VA, with no additional benefits flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Eligibility for Enrollment in VA Health Care System

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA health care system.  38 U.S.C.A. § 1710; 
38 C.F.R. § 17.36(a).  A veteran may apply to be enrolled in 
the VA health care system at any time.  To be enrolled, a 
veteran must submit a Form 10-10EZ to a VA medical facility.  
38 C.F.R. § 17.36(d)(1).

Upon receiving a completed VA Form 10-10EZ, VA determines 
whether the veteran is in a priority category that is 
eligible for enrollment.  If a veteran is not found to be in 
a priority category that is eligible for enrollment, he will 
be notified.  38 C.F.R. § 17.36(d)(2).  

As required by Public Law No. 104-262, the Veterans' Health 
Care Eligibility Reform Act of 1996, the Secretary of 
Veterans Affairs (Secretary) must make an annual decision 
concerning enrollment in VA's health care system in order to 
ensure that medical services provided are both timely and 
acceptable in quality.  An enrollment system is necessary 
because the provision of VA health care is discretionary and 
can be provided only the extent that appropriated resources 
are available for that purpose. 

In recognition of the fact that finite appropriations and 
other resources may necessitate limitations on the provision 
of health care to veterans, Congress has prioritized 
eligibility to enroll in the VA system by creating eight 
priority categories, with Priority Group 8 veterans (those 
who do not have compensable service-connected disabilities, 
and whose incomes exceed geographic means tests) having the 
lowest priority for enrollment.  VA continues to treat all 
veterans currently enrolled in any category, and will treat 
new enrollees in Group 1 through Group 7. 




However, to protect the quality and improve the timeliness of 
care provided to veterans in higher enrollment-priority 
categories, it was necessary for VA to suspend the enrollment 
of additional veterans who were in the lowest statutory 
enrollment category (Priority Group 8), effective from 
January 17, 2003.  

Veterans are eligible for enrollment based on enumerated 
priorities, and veterans who do not have compensable service-
connected disabilities and are above a certain income 
threshold are assigned the lowest priority, Priority Group 8.  
See 38 C.F.R. § 17.36(b).  As noted above, in January 2003, 
VA suspended new enrollment of veterans assigned to Priority 
Group 8 from the VA health care system if they were not 
enrolled on January 17, 2003.  See 38 C.F.R. § 17.36(c)(2).  
See also 38 U.S.C.A. § 1705(a) (stating that, in managing 
medical services, VA shall design programs in a manner as to 
promote cost-effective delivery of health care services); 68 
Fed. Reg. 2,670-673 (Jan. 17, 2003) (regarding the 
Secretary's decision to restrict enrollment to veterans in 
Priority Group 8 who were not already enrolled as of January 
17, 2003, in light of VA's limited resources).  

Under the law, the Secretary must determine which categories 
of veterans are eligible to be enrolled.  See, e.g., Cleland 
v. National College of Business, 435 U.S. 213, 221 (1978) 
(per curiam) (Congress has broad power to make decisions 
concerning how veterans benefits should be administered); 
Talon v. Brown, 999 F.2d 514, 517 (1993) (budgetary 
considerations standing alone were a sufficient reason for 
Congress to exclude Filipino veterans from certain pension 
benefits); Disabled American Veterans v. United States 
Department of Veterans Affairs, 962 F.2d 136, 143 (2d Cir. 
1992) ("[S]teps to control the budget deficit, however 
modest in degree, nonetheless are legitimate, and perhaps 
necessary, objectives of the Congress and the President."); 
Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) (budgetary 
considerations can support government decisions to restrict 
eligibility for benefits); see also Oliver v. Ledbetter, 821 
F.2d 1507, 1515 (11th Cir. 1987) (Social Security Act 
provision was rationally related to legislative goal of 
distributing limited welfare funds to neediest families).


B.  Facts and Analysis

In this case, the Veteran filed an application for enrollment 
in VA's health care system in August 2005.  Based upon his 
status as a veteran with no service-connected disability, and 
the financial information provided, he was assigned to 
Priority Group 8.  The Veteran does not disagree with the 
date of receipt of his application, and while he contends he 
should be assigned to Priority Group 8c (veterans with no 
service-connected disabilities enrolled as of January 16, 
2003) rather than 8g (veterans with no service-connected 
disabilities who are not enrolled as of January 16, 2003), he 
does not contend that he was improperly assigned to Priority 
Group 8, nor is there any other evidence to indicate that he 
is eligible for another priority group.  

Most notably, the Veteran contends that he was previously 
enrolled in the VA health care system and thus should be 
"grandfathered" into eligibility for VA health care 
benefits at the present time.  He testified that he applied 
for enrollment in health care benefits at the Denver VAMC in 
1976, and he submitted a copy of a VA-issued "Patient Data 
Card" (VA Form 10-1123) in support of his claim.  This card 
is presented when reporting for VA medical service, and it is 
imprinted with the Veteran's name, Social Security number, 
and home address.  The Veteran contends that this card is 
proof of his prior enrollment in the VA health care system.  

The Board recognizes the Veteran is seeking to show that he 
was enrolled in the VA health care benefits system prior to 
January 17, 2003, because as of that specific date VA will 
not enroll in the VA health care system those veterans who 
fall into Priority Group 8 and who either were not in an 
enrolled status on January 17, 2003, or who requested 
disenrollment after that date.  38 U.S.C.A. §§ 1710, 1721 
(West 2002); 38 C.F.R. § 17.36(c)(2) (2008); 68 Fed. Reg. 
2670-73 (Jan. 17, 2003).  However, the "Patient Data Card" 
does not show any prior enrollment in the VA health care 
system, and relates solely to the ministerial issuance of an 
identification card, not to previous enrollment in the health 
care system.  In addition, even if the Veteran were to show 
that he received treatment in 1976 when he received the 
"Patient Data Card," prior treatment does not establish 
entitlement to future treatment, as there is no provision in 
the laws governing VA for entitlement on that basis.  Thus, 
the Veteran's argument is without merit.

The Board notes that, with regard to any possible argument 
that the decision by VA is invalid because it violates a 
contract made by the Federal Government at the time the 
Veteran enlisted in the service, this argument has previously 
been considered and rejected by Federal Courts.  See Schism 
v. United States, 239 F.3d 1280 (Fed. Cir. 2001) (in which 
the U.S. Court of Appeals for the Federal Circuit held that 
certain military retirees are not entitled to free lifetime 
health care based upon implied-in-fact contracts, premised on 
promises made when they joined the service, that they would 
receive free lifetime medical care for themselves and their 
dependents).  In view of the foregoing, the Board concludes 
that the criteria for enrollment in, and access to, VA health 
care benefits are not met.

Finally, the Veteran also asserts that VA failed to inform 
him of the above noted cut-off date of January 17, 2003.  
Although he was apparently unaware of the date in question, 
the Court of Appeals for Veterans Claims has held that 
alleged ignorance can not be used as an excuse for failure to 
follow a promulgated regulation.  See Morris v. Derwinski, 1 
Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 
332 U.S. 380, 384-85 (1947).  See also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).  In Morris, the Court noted that the 
Supreme Court of the United States had held that persons 
dealing with the Government are charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris, above, at 265.

The Veteran is correct in stating that the January 2003 
restriction on Priority Group 8 enrollment does not apply to 
veterans who were already enrolled prior to the cut-off date 
of January 17, 2003.  However, in this case, the Veteran has 
not shown prior enrollment; his application for enrollment 
was received subsequent to the January 2003 date; and, as a 
category 8 veteran, he is ineligible for enrollment under the 
applicable regulation. 

As the law, and not the evidence of record, is dispositive in 
this case, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).

The Board appreciates the Veteran's forthright and sincere 
testimony at his hearing before the undersigned.


ORDER

Eligibility for enrollment in the VA health care system is 
denied.  



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


